Title: From George Washington to Richard Henry Lee, 14 December 1784
From: Washington, George
To: Lee, Richard Henry

 

Dear Sir,
Mount Vernon 14th Decr 84

The letter which you did me the honor to write to me on the 20th of last Month, only came to my hands by the Post preceeding the date of this.
   For the copy of the treaty held with the Six Nations at Fort Stanwix, you will please to accept my thanks. These people have given, I think, all that the United States could reasonably have asked of them; more perhaps than the State of New York conceive ought to have been required from them, by any other, than their own Legislature. I wish they were better satisfied. Individual States opposing the measures of the United States—encroaching upon the territory of one another—and setting up old and obsolete claims, is verifying the predictions of our enemies; and, in reallity, is truly unfortunate. If the Western tribes are as well disposed to treat with us as the Northern Indians have been, & will cede a competent district of Country North West of the Ohio, to answer our present purposes, it would be a circumstance as unexpected, as pleasing to me; for it was apprehended, if they agreed to the latter at all, it would be reluctantly. but the example of the Six Nations who (if they have not relinquished their claim) have pretensions to a large part of those Lands, may have a powerful influence on the Western gentry, & smooth the way for the Commissioners, who have proceeded to Fort Pitt.
It gave me pleasure to find by the last Gazettes, that a sufficient number of States had Assembled to form a Congress, and that you had been placed in the Chair of it—On this event, permit me to offer my Compliments of congratulation. To whatever causes the delay of this meeting may have been ascribed, it most certainly has an unfavorable aspect—contributes to lessen—(already too low)—the dignity and importance of the fœderal government. and is hurtful to our National character, in the eyes of Europe.
It is said (how founded I know not) that our Assembly have repealed their former act respecting British debts. If this be true, & the State of New York have not acted repugnant to the terms of the treaty, the British government can no longer hold the western posts under that cover; but I shall be mistaken if

they do not intrench themselves behind some other expedient, to effect it; or, will appoint a time for surrendering them, of which we cannot avail ourselves—the probable consequence whereof will be, the destruction of the Works.
The Assemblies of Virginia and Maryland have now under consideration the extension of the inland navigation of the rivers Potomack & James; and opening a communication between them, and the Western Waters. They seem fully impressed with the political, as well as the commercial advantages which would result from the accomplishment of these great objects; & I hope will embrace the present moment to put them in a train for execution—Would it not at the same time, be worthy the wisdom, & attention of Congress to have the Western Waters well explored; the Navigation of them fully ascertained; accurately laid down; and a complete & perfect Map made of the Country; at least as far Westerly—as the Miamies, running into the Ohio & Lake Erie; and to see how the Waters of these communicates with the river St Joseph, which emptys into the Lake Michigan, & with the Wabash? for I cannot forbear observing that the Miami village in Hutchins Map, if it and the Waters are laid down with accuracy points to a very important Post for the Union—The expence attending such an undertaking could not be great—the advantages would be unbounded—for sure I am Nature has made such a display of her bounties in those regions that the more the Country is explored the more it will rise in estimation—consequently greater will the revenue be, to the Union.
Would there be any impropriety do you think Sir, in reserving for special Sale, all Mines, Minerals & Salt Springs in the general grants of land, from the United States? The public, instead of the few knowing ones might, in that case, receive the benefits which would proceed from the Sale of them; without infringing any rule of justice that occurs to me, or their own laws—but on the contrary, inflict just punishment upon those who, in defiance of the latter, have dared to create enemies to disturb the public tranquility, by roaming over the Country marking & Surveying the valuable spots in it, to the great disquiet of the Western tribes of Indians, who have viewed these proceedings with jealous indignation.
To hit upon a happy medium price for the Western Lands,

for the prevention of Monopoly on one hand—and not discouraging useful Settlers on the other, will, no doubt, require consideration; but ought not in my opinion to employ too much time before the terms are announced. The Spirit of emigration is great—People have got impatient—and tho’ you cannot stop the road, it is yet in your power to mark the way; a little while, & you will not be able to do either—It is easier to prevent, than to remedy an evil.
I shall be very happy in the continuation of your corrispondence—& with sentiments of great esteem & respect I have the honor to be Dr Sir Yr Most Obedt Hble Servt

Go: Washington

